MORRISON, Judge.
The offense is seduction; the punishment, two years.
The indictment herein was returned March 5, 1952; it alleged that the offense occurred on May 28, 1950. The prosecutrix testified unequivocally that appellant had proposed to her in February, 1947, and that the first act of intercourse between them, she having theretofore been chaste, occurred in April, 1947. It is therefore seen that the prosecution herein must have been based upon the offense which was committed in April, 1947.
The statute of limitations controlling in seduction cases is three years. Article 180, C. C. P.
This prosecution was instituted four years and eleven months after the commission of the act and is, therefore, barred.
The judgment is reversed and the prosecution ordered dismissed.